DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
	Examination of this application has been transferred to Fred Reynolds from Satya Gudibande.

Election/Restrictions
Applicants elected group I and election of (PYA)-(B-Ala)-Sar10-A(Dap(Me))(D-Ala)NE(1Nal)(D-Ala)CEDFYD(tBuGly)(Dap(Me)) and 1, 3, 5 tris-bromomethylbenzene (TBMB) as the scaffold of the peptide ligand as species without traverse in the reply filed on 05/25/2021.

Claims Status
Claims 1-13, 15, 16, and 38-42 are pending.
Claims 1-3, 6-10, 13, 15, and 41 have been amended.

Withdrawn Objections
The objection to the specification due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

The objection to claims 8 and 9 due to the lack of SEQ ID numbers is hereby withdrawn due to amendment.

Withdrawn Rejections


The rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to uncertainty as to what modifications are allowed is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15, 16 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Teufel (WO 2016067035) in view of Pei (US 10626147).
1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claim as recited represent a peptide ligand comprising the peptide of formula II that is characterized by the presence of at least two loop sequences and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the molecular scaffold. Claim also recite a proviso that: provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.  
 
Teufel discloses the peptide ligand specific for MT1-MMP formula I (SEQ ID NO: 1) (claim 1 of Teufel), that comprises bicyclic loop and a molecular scaffold formed with the three cysteine residues of peptide ligand as 
Teufel does not specifically disclose the Dap or N-AlkDap or N-HAlkDap residues as amino acid residues for conjugation to form the molecular scaffold. 
 Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To convert the monocyclic PTP1B inhibitor 2 into a bicyclic peptide, the Gln residue (used for attachment to the solid support and peptide cyclization) was replaced with (S)-2,3-diaminopropionic acid (Dap) and a second Dap residue was inserted at the junction of CPP and PTP1B-binding sequences (C-terminal to His) (column 77, lines 7-13). This reads on instant claims 1 and 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teufel and Pei to arrive at the instant invention because, Teufel and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.          
response to applicant’s arguments:
	Applicants argue that the rejection is an improper obvious to try rejection, that Teufel et al does not teach Dap and derivatives to bind to the scaffold, that Pei et al does not teach substituting Dap and derivatives for a cysteine to connect to a scaffold, that changing the scaffold would be expected to abrogate activity, and exhibit equivalent or better activity and stability against oxidizing agents.
Applicant's arguments filed 8 Feb, 2022 have been fully considered but they are not persuasive.

Applicants argue that the rejection is an improper obvious to try rejection.  However, the rationale for combining is not obvious to try, but rather a simple substitution of one known element for another yielding expected results.  There are not large numbers of variables that have to be selected with no guidance as to which ones are important; the rejection looks at a single variable – attachment to the benzene scaffold.
It is agreed that Teufel et al does not teach the claimed attachment to the scaffold, but it is not clear how this overcomes the rejection.  This is a rejection under 35 USC 103, not 35 USC 102; the fact that a single reference does not teach a claim limitation is not sufficient to overcome the rejection.
It is not clear why Pei et al must teach substituting a Dap or derivative for a cysteine residue to make the rejection valid.  Pei et al show that a peptide can be attached to the central benzene scaffold by a Dap residue attached via an amide bond.  Teufel et al teaches attachment of a peptide to a central benzene scaffold using a thioether linkage.  It is not necessary to have a reference state that the attachment of Teufel et al can be substituted by the attachment of Pei et al; the fact that they are both used for the same purpose is sufficient.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Besides a statement that changing the scaffold would be expected to affect binding, applicants have not provided any evidence or even arguments why changing the link to the scaffold would be expected to be problematic.
Finally, applicants argue that the claimed invention has better activity and oxidative stability than the prior art, relying upon statements in the disclosure.  It is not clear what the argument is; for this response, it will be considered an argument of unexpected results.  One problem with this argument is that no statement regarding activity was found, and there is no head to head comparison where the only difference is the substitution of the Cys residues.  In other words, the alleged unexpected effect has not been demonstrated.  The second issue is that the scaffold is not described by the claims.  Applicants have argued that changing the scaffold would be expected to abrogate activity, and is not difficult to think up scaffolds that hold the segments of the peptide in a somewhat different orientation than the cited prior art (adamantine or other non-flat scaffolds come to mind).  This means that the alleged unexpected results of affinity are not commensurate in scope with the claims.  With regards to stability to oxidative stress, it is not clear why this would be unexpected.  Thioethers are known to be easily oxidized, so much so that it was proposed that they are a sacrificial antioxidant in proteins (Levine et al, PNAS (1996) 93 p15036-15040, title).  It is not clear how it would be unexpected that a modification that removes an easily oxidized moiety would be more resistant to oxidation.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claim 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10875894 in view of Pei (US 10626147). Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the 1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claims of U.S. Patent No. 10875894 are also drawn to a bicyclic peptide ligand complex that comprises a molecular scaffold. The peptide of U.S. Patent No. 10875894 does not specifically disclose the instantly claimed proviso that: at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.
Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To convert the monocyclic PTP1B inhibitor 2 into a bicyclic peptide, the Gln residue (used for attachment to the solid support and peptide cyclization) was replaced with (S)-2,3-diaminopropionic acid (Dap) and a second Dap residue was inserted at the junction of CPP and PTP1B-binding sequences (C-terminal to His) (column 77, lines 7-13). This reads on instant claims 1 and 13.
In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
response to applicant’s arguments
	Applicants have argued that it is improper to use the disclosure of a competing patent in an obvious type double patenting rejection, and has repeated the arguments given above for the rejection under 35 USC 103, above, in brief.
Applicant's arguments filed 8 Feb, 2022 have been fully considered but they are not persuasive.

	It is not clear what information was imported to the rejection from the disclosure of the competing claims.  What was relied upon was competing claim 1 and the teachings of Pei et al, not the specification of the competing patent.
	The remaining arguments applicants have made against this rejection were given above for the rejection under 35 USC 103, and were answered there.

second rejection
1-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10532106 in view of Pei (US 10626147). Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises an amino acid sequence of formula (II): - A1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claims of U.S. Patent No. 10532106 are also drawn to a bicyclic peptide ligand specific for MT1-MMP that reads on the instantly claimed peptide ligand of formula II that comprises a molecular scaffold. Claim 1 of U.S. Patent No. 10532106 reads on instant claim 1. Claims 2-5 of U.S. Patent No. 10532106 are similar in scope to instant claims 2-5.  Claims 6 of U.S. Patent No. 10532106 read on instant claim 6. Claims 7 and 8 read on instant claims 8 and 9. Claims 10 and 11 of U.S. Patent No. 10532106 read on instant claim 16. 
1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.
Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To convert the monocyclic PTP1B inhibitor 2 into a bicyclic peptide, the Gln residue (used for attachment to the solid support and peptide cyclization) was replaced with (S)-2,3-diaminopropionic acid (Dap) and a second Dap residue was inserted at the junction of CPP and PTP1B-binding sequences (C-terminal to His) (column 77, lines 7-13). This reads on instant claims 1 and 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of U.S. Patent No. 10532106 and Pei to arrive at the instant invention because, U.S. Patent No. 10532106 and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
response to applicant’s arguments


third rejection
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16838367. Although the claims at issue are not identical, they are not patentably distinct from each other because In the instant application, applicants claim a peptide ligand specific for MT1-MMP comprising a polypeptide comprising three residues selected from cysteine, L-2,3-diaminopropionic acid (Dap), N-beta- alkyl-L-2,3-diaminopropionic acid (N-AlkDap) and N-beta-haloalkyl-L-2,3-diaminopropionic acid (N-HAlkDap), the said three residues being separated by at least two loop sequences, and a molecular scaffold, the peptide being linked to the scaffold by covalent alkylamino linkages with the Dap or N-AlkDap or N-HAlkDap residues of the polypeptide and by thioether linkages with the cysteine residues of the polypeptide when the said three residues include cysteine, such that two polypeptide loops are formed on the molecular scaffold, wherein the peptide ligand comprises an amino acid sequence of formula (II): - A1-X1-U/02-X3-X4-G5-A2-E4-D7-F8-Y9-X10-X11-A3- (SEQ ID NO: 1) (II) 
or a pharmaceutically acceptable salt thereof, 
wherein: 
A1, A2, and A3 are independently cysteine, L-2,3-diaminopropionic acid (Dap), N-beta-alkyl-L- 2,3-diaminopropionic acid (N-AlkDap), or N-beta-haloalkyl-L-2,3-diaminopropionic acid (N- HAlkDap), provided that at least one of A1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap; 
X represents any amino acid residue; 
U represents a polar, uncharged amino acid residue selected from N, C, Q, M, S and T; and 
O represents a non-polar aliphatic amino acid residue selected from G, A, I, L, P and V; and 
wherein: 
the amino acid residue at position 5 is optionally substituted for a D-amino acid.
The claims of copending Application No. 16838367 are also drawn to a bicyclic peptide ligand complex that comprises a molecular scaffold which is 1,3,5-tris(bromomethyl)benzene. The peptide of copending 1, A2, and A3 is Dap, N-AlkDap or N-HAlkDap.
Pei discloses a cell penetrating bicyclic peptide that can carry a cargo moiety (abstract). Pei discloses that: The bicyclic system should in principle be able to accommodate cargos of any size, because the cargo does not change the structure of the CPP ring and should have less impact on its delivery efficiency. The additional rigidity of a bicyclic structure should also improve its metabolic stability as well as the target-binding affinity and specificity. The bicyclic peptides were readily synthesized by forming three amide bonds between a trimesoyl scaffold and three amino groups on the corresponding linear peptide (i.e., the N-terminal amine, the side chain of a C-terminal diaminopropionic acid (Dap), and the side chain of a lysine (or ornithine, Dap) imbedded in between the CPP and target-binding motifs (column 57, lines 3-16). Further: To convert the monocyclic PTP1B inhibitor 2 into a bicyclic peptide, the Gln residue (used for attachment to the solid support and peptide cyclization) was replaced with (S)-2,3-diaminopropionic acid (Dap) and a second Dap residue was inserted at the junction of CPP and PTP1B-binding sequences (C-terminal to His) (column 77, lines 7-13). This reads on instant claims 1 and 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of copending Application No. 16838367 and Pei to arrive at the instant invention because, copending Application No. 16838367 and Pei teach bicyclic peptides that can carry cargo. Pei teaches the replacement of amino acid residues such as Gln with Dap to form a bicyclic peptide with a molecular scaffold for carrying cargo. One of ordinary skill in the art would have had reasonable expectation of success to replace a Cys residue with a Dap to form a molecular scaffold with a trimesoyl moiety as taught by Pei. A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

response to applicant’s arguments
	Applicants have not contested this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658